


LAKE SHORE SAVINGS BANK
DIRECTORS’ SUPPLEMENTAL BENEFIT PLAN


JOINDER AGREEMENT
FOR
SUSAN C. BALLARD


I, Susan C. Ballard, and Lake Shore Savings Bank hereby agree that I shall
participate in the Directors’ Supplemental Benefit Plan, as amended and restated
effective January 1, 2007 (the “Plan”), and I do further agree to the terms and
conditions thereof.  Capitalized terms used but not defined in this Joinder
Agreement shall have the meanings ascribed to them in the Plan.


I.           Defined Terms


1.  
My “Benefit Age” (as defined in Section 1.7 of the Plan) shall be seventy-two
(72).



2.  
Subject to Section III of this Joinder Agreement, my annual “Supplemental
Benefit” (as defined in Section 1.22 of the Plan) shall be Fifteen Thousand Six
Hundred Thirty Five Dollars ($15,635) if I retire on or after my Benefit Age or
following a Change in Control.  If I terminate service prior to my Benefit Age
(other than due to my death, Disability or a Change in Control), my Supplemental
Benefit shall be the amount set forth below, subject to Section III of this
Joinder Agreement.



3.  
My annual “Supplemental Benefit” is based generally on the following
formula:  2% of my average final pay in the three (3) years immediately prior to
my termination of service, times the number of years I have served on the Board
of Directors of the Bank, up to a maximum of forty percent (40%) of my final
average pay.



II.           Termination of Service Prior to Benefit Age


In the event of my voluntary or involuntary termination of service prior to
Benefit Age (other than following a Change in Control), subject to Section III
of this Joinder Agreement, the annuitized value of my Accrued Benefit shall be:


Termination on/or after
Monthly Benefit at Benefit Age
Annual Benefit at Benefit Age
9/30/2013
$0
$0
9/30/2014
$0
$0
1/31/2015
$57
$680
9/30/2015
$113
$1,360
9/30/2016
$170
$2,039
9/30/2017
$227
$2,719
9/30/2018
$283
$3,399
9/30/2019
$340
$4,079
9/30/2020
$397
$4,759
9/30/2021
$453
$5,438
9/30/2022
$510
$6,118
9/30/2023
$566
$6,798
9/30/2024
$623
$7,478
9/30/2025
$680
$8,158
9/30/2026
$736
$8,837
9/30/2027
$793
$9,517
9/30/2028
$850
$10,197
9/30/2029
$906
$10,877
9/30/2030
$963
$11,557
9/30/2031
$1,020
$12,236
9/30/2032
$1,076
$12,916
9/30/2033
$1,133
$13,596
9/30/2034
$1,190
$14,276
9/30/2035
$1,246
$14,956
1/22/2036
$1,303
$15,635

 

 
 
 

--------------------------------------------------------------------------------

 
III.           Vesting – No Benefits If Your Service Ends Prior To January 31,
2015


Notwithstanding anything in the Plan or this Joinder Agreement to the contrary,
you will not be entitled to any benefit under the Plan or this Joinder Agreement
if you cease to serve as a Director before January 31, 2015 (e.g., after three
years of service) for any reason, including death, disability or a termination
of service in connection with a change in control.


On and after January 31, 2015, you will be entitled to the benefits provided
under the Plan and this Joinder Agreement, provided that you remain a Director
from the date of this Joinder Agreement through January 31, 2015.


IV.           Change in Control


 
Notwithstanding anything in the Plan to the contrary, you will receive a lump
sum distribution upon your Termination of Service coincident with or within two
years following a Change in Control, provided that you are vested in your
benefit under Section III of this Joinder Agreement.
 
For purposes of clarity, the amount of the lump sum benefit will equal the
Supplemental Benefit otherwise payable during the Payout Period.
 
 
V.           Death Benefit


My annual “Survivor’s Benefit” shall be Fifteen Thousand Six Hundred Thirty Five
Dollars ($15,635), subject to Section 3.2 and all relevant subsections of the
Plan and this Joinder Agreement, and payable in monthly installments throughout
the Payout Period.


I understand that my receipt (or my Beneficiary’s receipt) of the Supplemental
Benefit (or Survivor’s Benefit) shall be subject to all provisions of the Plan
and this Joinder Agreement.


I understand that if I voluntarily or involuntarily terminate service on the
Bank’s Board of Directors pursuant to Section 3.3 of the Plan prior to reaching
my Benefit Eligibility Date, for any reason other than for Cause, death,
Disability or following a Change in Control, my Supplemental Benefit shall be
computed in accordance with Section 3.3 of the Plan, and such benefit shall be
based on the annuitized value of (i) my Accrued Benefit on such date, plus (ii)
interest accrued on such Accrued Benefit from the date of termination until my
Benefit Age.
 
Page 2 of 4

 
 

--------------------------------------------------------------------------------

 

VI.           Beneficiary Election


I hereby designate the following individuals as my “Beneficiary” and I am aware
that I can subsequently change such designation in writing by submitting to the
Administrator, at any subsequent time, and in substantially the same form
hereto, a written designation of the primary and secondary Beneficiaries to whom
payment under this Plan shall be made in the event of my death prior to complete
distribution of the benefits due and payable under the Plan.  I understand that
any Beneficiary designation made subsequent to execution of this Joinder
Agreement shall become effective only when receipt thereof is acknowledged in
writing by the Administrator.


PRIMARY BENEFICIARY: 
                                                                        




SECONDARY BENEFICIARY:   
___________________________________                                                       




VII.           General


I understand that I have been provided a copy of the Plan and that I am entitled
to obtain an additional copy of the Plan, at any time, and may do so by
contacting the Bank.  This Joinder Agreement shall become effective upon
execution below by both the Director and a duly authorized representative of the
Bank.



 Page 3 of 4

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Joinder Agreement as
of the 1st day of January 2013.


 
LAKE SHORE SAVINGS BANK



By:   /s/ Gary W.
Winger                                                                                          
        Duly Authorized Officer




 
DIRECTOR



By:    /s/ Susan C. Ballard                  
 
 
Page 4 of 4



